Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 01/14/2019 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 9 and 13 are in independent form.   Claims 9-12 has been withdrawn from prosecution.

	Information Disclosure Statement

3.	An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the 

Response to Arguments
3.	On page 1 of the response to election/restriction filed on 09/09/2021, the Applicant stated that the burden on the examiner is not sufficiently increased to warrant the restriction.
	Examiner respectfully disagrees.  Applicant failed to mention why the burden on the examiner is not sufficiently increased to warrant the restriction.  In the restriction_ election requirement mailed on 08/05/2021, examiner explained the reasons there would be a serious burden on the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8 and 13-20 are rejected under 35 U.S.C 103 as being unpatentable over Scholer (US PG Pub 2017/0235471) published on August 17. 2017 in further view of Ma et al. (US PG Pub 2003/014171) published on January 16, 2003.

As per claim 1 and 13, Scholer teaches:  A mobile machine computing system, comprising: 
machine interaction logic that receives machine data from a mobile machine (fig 7A-B Para[0018][0208-0209][0262] discloses receives and send information from a mobile device, as taught by Scholer), the machine data including control rule implementation data indicative of whether a control operation, corresponding to a control rule triggered on the mobile machine, was implemented by an operator of the mobile machine(fig 7A-B Para[0018][0208-0209][0262] discloses allows the user controlling the combine by changing the operating setting using mobile device, as taught by Scholer), and (fig 7A-B 11A Para[0256-0262] discloses displays parameters for monitoring and controlling the combine, as taught by Scholer); rule effectiveness analyzer logic that receives the machine data and generates a rule effectiveness output for the control rule based on the machine data(fig 11-14 Para[0256-0262] discloses displays performance parameters of the combineand user can adjust the parameters to optimize the performance, as taught by Scholer); learning logic that generates a rule rating output, corresponding to the control rule, indicative of a rule rating basedon the effectiveness output(fig 11-14 Para[0256-0262] e.g. performance parameters of the combine,as taught by Scholer); an automated control rule modification engine that automaticallymodifies a set of control rules based on the rule rating output(Para[009][0059]Automatically make the adjustments tothe combine components to optimize the combine's performance, as taught by Scholer); and a rule update engine that automatically updates the modifiedset of control rules to the mobile machine(fig 711Para[0207-0209][0235]displaying performance parameters on the mobile device, as taught by Scholer).
	Scholer does not explicitly teach learning logic and learning ability for adapting the changes.  
On the other hand, Ma teaches  learning logic and learning ability for adapting the changes(Para[0008]agricultural harvester which has the ability to learn and adapt to changing conditions, as taught by Ma).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Scholer invention with the teaching of Ma because doing so would result in increased efficiency by dynamically optimizing the performance of the machine by adapting to changing conditions.

As per claim 2 and 14, the combination of the Scholer and Ma teaches wherein the rule effectiveness analyzer logic comprises: implementation frequency logic configured to identify, from the control rule implementation data, a frequency with which the control operation corresponding to the control rule was implemented by the operator when the control rule was triggered on the mobile machine and generate a frequency of implementation output signal(Para[0012-0016], as taught by Scholer). 

As per claim 3 and 15, the combination of the Scholer and Ma teaches wherein the rule effectiveness analyzer logic comprises: rule performance evaluator logic configured to receive performance data indicative of machine performance before implementation of the control operation corresponding to the triggered rule on the mobile machine (fig 7A Para[0208], as taught by Scholer) and performance data indicative of machine performance after implementation of the control operation corresponding to the triggered rule on the mobile machine and generate a performance comparison output signal(7A-C 11-13 Para[0208-0210], as taught by Scholer).

As per claim 4 and 16, the combination of the Scholer and Ma teaches wherein the rule effectiveness analyzer logic is configured to generate the rule effectiveness output based on the performance comparison output signal and the frequency of implementation output signal(7A-C 11-13 Para[0089], as taught by Scholer).

As per claim 5 and 17, the combination of the Scholer and Ma teaches rule prioritization logic configured to modify control rules in the set of control rules, based on the rule rating output, to change a priority with which the control rules in the set of control rules are triggered by the performance data and corresponding control operations are surfaced for the operator(Para[0074][0123], as taught by Scholar).

As per claim 6 and 18, the combination of the Scholer and Ma teaches wherein the automated control rule modification engine comprises: rule removal logic configured to automatically remove the control rule, from the set of control rules, based on the rule effectiveness output(Para[0074][0165], as taught by Scholar).

As per claim 7 and 19, the combination of the Scholer and Ma teaches wherein the learning logic comprises: gap identifier logic configured to identify, as a control rule gap, an area of performance improvement for the mobile machine for which no effective control rule is present in the set of control rules(Para[0205], as taught by Scholar).

As per claim 8 and 20, the combination of the Scholer and Ma teaches further comprising: analytics trigger logic configured to detect an analytics trigger and generate a trigger detected output, the rule effectiveness analyzer logic generating the rule effectiveness output based on the trigger detected output(Fig 11-14 Para[0256-0266], as taught by Scholer).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, December 4, 2021